                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA,

                               Plaintiff,

        V.                                                    Case No. 18-CR-35

BRADLEY L. TOLLEFSON,

                               Defendant.



                                      PLEA AGREEMENT


       1.        The United States of America, by its attorneys, Matthew D. Krueger, United States

Attorney for the Eastern District of Wisconsin, and Erica J. LounsbeiTy, Assistant United States

Attorney, and the defendant, Bradley L. Tollefson, individually and by attorney Joshua Uller,

pursuant to Rule 11 of the Federal Rules of Criminal Procedure, enter into the following plea

agreement:

                                            CHARGES

      2.        The defendant has been charged in a single-count Information, which alleges a

violation of Title 18, United States Code, Section 2422(b).

      3.        The defendant has read and fully understands the charge contained in the

Information. He fully understands the nature and elements of the crime with which he has been

charged. The charge and the terms and conditions of the plea agreement have been fully explained

to him by his attorney.

      4.        The defendant voluntarily agrees to waive prosecution by indictment in open court.




             Case 2:18-cr-00043-JPS Filed 03/14/19 Page 1 of 15 Document 48
       5.          The defendant voluntarily agrees to plead guilty to the Information as set forth in

full as follows:

                                             COUNT ONE

        Between October 15, 2017 and October 22, 2017, in the State and Eastern District of
        Wisconsin and elsewhere,

                                       BRADLEY L. TOLLEFSON

        did use a facility and means of interstate and foreign commerce to knowingly
        persuade, induce, entice, and coerce an individual who has not attained the age of
        18 years to engage in sexual activity for which any person could be charged with
        a criminal offense.
        All in violation of Title 18, United States Code, Section 2422(b).

       6.       The defendant acknowledges, understands, and agrees that he is, in fact, guilty of

the offense described in paragraph 5. The parties acknowledge and understand that if this case

were to proceed to trial, the government would be able to prove the facts in Attachment A beyond

a reasonable doubt. The defendant admits that the facts in Attachment A are true and correct and

establish his guilt beyond a reasonable doubt.

      7.        This information is provided for the purpose of setting forth a factual basis for the

plea of guilty. It is not a full recitation of the defendant's knowledge of, or participation in, this

offense.

                                             PENALTIES

      8.        The parties understand and agree that the offense to which the defendant will enter

a plea of guilty carries a maximum term of life imprisonment and a fine of up to $250,000. The

count also carries a mandatory minimum of 10 years of imprisonment, a mandatory special

assessment of $100, at least 5 years of supervised release, and a maximum of life on supervised

release. The parties further recognize that restitution may be ordered by the Court. The parties'



                                                   2
            Case 2:18-cr-00043-JPS Filed 03/14/19 Page 2 of 15 Document 48
acknowledgments, understandings, and agreements with regard to restitution are set forth in

paragraph 30 of this agreement.

       9.       The defendant acknowledges, understands, and agrees that he has discussed the

relevant statutes as well as the applicable sentencing guidelines with his attorney.

                           DISMISSAL OF REMAINING COUNTS

      10.       The government agrees to move to dismiss the two-count Indictment that was

filed on March 7, 2018 at the time of sentencing.

                                           ELEMENTS

      11.       The parties understand and agree that in order to sustain the charge of coercion

and enticement of a minor as set forth in Count One of the Information, the government must

prove each of the following propositions beyond a reasonable doubt:

       First, the Defendant used a facility or means of interstate commerce to knowingly
       persuade, induce, entice, or coerce CV-1 to engage in sexual activity;

        Second, CV-1 was less than 18 years or age;

       Third, the Defendant believed that such individual was less than eighteen (18) years of
       age; and

       Four, if the sexual activity had occurred, the defendant would have committed the
       criminal offense of production of child pornography in violation of 2251(a).

                                  SENTENCING PROVISIONS

      12.       The parties agree to waive the time limits in Fed. R. Crim. P. 32 relating to the

presentence report, including that the presentence report be disclosed not less than 35 days before

the sentencing hearing, in favor of a schedule for disclosure, and the filing of any objections, to be

established by the Court at the change of plea hearing.




                                                  3
            Case 2:18-cr-00043-JPS Filed 03/14/19 Page 3 of 15 Document 48
      13.       The parties acknowledge, understand, and agree that any sentence imposed by the

Court will be pursuant to the Sentencing Reform Act, and that the Court will give due regard to

the Sentencing Guidelines when sentencing the defendant.

      14.       The parties acknowledge and agree that they have discussed all of the sentencing

guidelines provisions which they believe to be applicable to the offense set forth in paragraph 5.

The defendant acknowledges and agrees that his attorney in turn has discussed the applicable

sentencing guidelines provisions with him to the defendant's satisfaction.

      15.       The parties acknowledge and understand that prior to sentencing, the United States

Probation Office will conduct its own investigation of the defendant's criminal history. The parties

further acknowledge and understand that, at the time the defendant enters a guilty plea, the parties

may not have full and complete information regarding the defendant's criminal history. The

parties acknowledge, understand, and agree that the defendant may not move to withdraw the

guilty plea solely as a result of the Sentencing Court's determination of the defendant's criminal

history.

                              Sentencing Guidelines Calculations

      16.       The defendant acknowledges and understands that the sentencing guidelines

recommendations contained in this agreement do not create any right to be sentenced within any

particular sentence range, and that the Court may impose a reasonable sentence above or below

the guideline range. The parties further understand and agree that if the defendant has provided

false, incomplete, or inaccurate information that affects the calculations, the government is not

bound to make the recommendations contained in this agreement.

                                       Relevant Conduct

      17.       The parties acknowledge, understand, and agree that pursuant to Sentencing

Guidelines Manual § 1B1.3, the sentencing judge may consider relevant conduct in calculating the
                                                 4
            Case 2:18-cr-00043-JPS Filed 03/14/19 Page 4 of 15 Document 48
sentencing guidelines range, even if the relevant conduct is not the subject of the offense to which

the defendant is pleading guilty. The parties further understand and agree that if the defendant has

provided false, incomplete, or inaccurate information that affects the calculations, the government

is not bound to make the recommendations contained in this agreement.

                                        Base Offense Level

      18.       The parties agree to recommend to the Sentencing Court that the applicable base

offense level for the offense charged in Count One of the Information is 32 under Sentencing

Guidelines Manual § 2G2.1(a).

                    Minor Who Had Not Attained the Age of Sixteen Years

      19.       The parties agree to recommend to the Sentencing Court that a two-level increase

is applicable to the offense charged in Count One of the Infonnation pursuant to Sentencing

Guidelines Manual § 2G2.1(b)(1), because the offense involved a minor who had attained the age

of twelve years but not attained the age of sixteen years.

                            Use of an Interactive Computer Service

      20.       The parties agree to recommend to the Sentencing Court that a two-level increase

is applicable to the offense charged in Count One of the Infounation pursuant to Sentencing

Guidelines Manual § 2G2.1(b)(6), because the offense involved the use of a computer or an

interactive computer service to persuade, induce, entice, coerce, or otherwise solicit participation

by a minor in sexually explicit conduct.

                                  Acceptance of Responsibility

      21.       The government agrees to recommend a two-level decrease for acceptance of

responsibility as authorized by Sentencing Guidelines Manual § 3E1.1(a), but only if the defendant

exhibits conduct consistent with the acceptance of responsibility. The defendant acknowledges,

understands, and agrees that conduct consistent with the acceptance of responsibility includes but
                                                 5
            Case 2:18-cr-00043-JPS Filed 03/14/19 Page 5 of 15 Document 48
is not limited to the defendant's voluntary identification and disclosure to the government of any

and all actual or potential victims of the offense prior to sentencing. In addition, if the Court

deteanines at the time of sentencing that the defendant is entitled to the two-level reduction under

§ 3E1.1(a), the government agrees to make a motion recommending an additional one-level

decrease as authorized by Sentencing Guidelines Manual § 3E1.1(b) because the defendant timely

notified authorities of his intention to enter a plea of guilty.

                                   Sentencing Recommendations

      22.       Both parties reserve the right to provide the district court and the probation office

with any and all information which might be pertinent to the sentencing process, including but not

limited to any and all conduct related to the offense as well as any and all matters which might

constitute aggravating or mitigating sentencing factors.

      23.       Both parties reserve the right to make any recommendation regarding any and all

factors pertinent to the determination of the sentencing guideline range; the fine to be imposed;

the length of supervised release and the terms and conditions of the release; the defendant's

custodial status pending the sentencing; and any other matters not specifically addressed by this

agreement.

      24.       The parties agree to recommend a sentence of the mandatory minimum of 10 years

in prison followed by 5 years of supervised release.

                               Court's Determinations at Sentencing

      25.       The parties acknowledge, understand, and agree that neither the Sentencing Court

nor the United States Probation Office is a party to or bound by this agreement. The United States

Probation Office will make its own recommendations to the sentencing Court. The Sentencing

Court will make its own determinations regarding any and all issues relating to the imposition of

sentence and may impose any sentence authorized by law up to the maximum penalties set forth
                                                    6
            Case 2:18-cr-00043-JPS Filed 03/14/19 Page 6 of 15 Document 48
in paragraph 8 above. The parties further understand that the Sentencing Court will be guided by

the sentencing guidelines but will not be bound by the sentencing guidelines and may impose a

reasonable sentence above or below the calculated guideline range.

      26.       The parties acknowledge, understand, and agree that the defendant may not move

to withdraw the guilty plea solely as a result of the sentence imposed by the Court.

                                    FINANCIAL MATTERS

      27.       The defendant acknowledges and understands that any and all financial obligations

imposed by the Sentencing Court are due and payable in full upon entry of the judgment of

conviction.    The defendant further understands that any payment schedule imposed by the

Sentencing Court shall be the minimum the defendant is expected to pay and that the government's

collection of any and all Court-imposed financial obligations is not limited to the payment

schedule. The defendant agrees not to request any delay or stay in payment of any and all financial

obligations. If the defendant is incarcerated, the defendant agrees to participate in the Bureau of

Prisons' Inmate Financial Responsibility Program, regardless of whether the Court specifically

directs participation or imposes a schedule of payments.

      28.       The defendant agrees to provide to the Financial Litigation Unit (FLU) of the

United States Attorney's Office, at least 30 days before sentencing, and also upon request of the

FLU during any period of probation or supervised release imposed by the Court, a complete and

sworn financial statement on a form provided by FLU and any documentation required by the

form. The defendant further agrees, upon request of FLU whether made before or after sentencing,

to promptly: cooperate in the identification of assets in which the defendant has an interest,

cooperate in the liquidation of any such assets, and participate in an asset deposition.




                                                 7
            Case 2:18-cr-00043-JPS Filed 03/14/19 Page 7 of 15 Document 48
                                          Special Assessment

      29.         The defendant agrees to pay the special assessment in the amount of $100 prior to

or at the time of sentencing.

                                              Restitution

      30.         The defendant agrees to pay restitution as ordered by the Court, and that such

restitution shall be due and payable immediately.

                                               Forfeiture

      31.         The defendant agrees that all properties listed in the Information were used to

facilitate the offense to which he is pleading guilty. The defendant agrees to the forfeiture of these

properties and to the immediate entry of a preliminary order of forfeiture. The defendant agrees

that he has an interest in each of the listed properties. The parties acknowledge and understand

that the government reserves the right to proceed against assets not identified in this agreement.

                             DEFENDANT'S WAIVER OF RIGHTS

      32.         In entering this agreement, the defendant acknowledges and understands that he

surrenders any claims he may have raised in any pretrial motion, as well as certain rights which

include the following:

             a.      If the defendant persisted in a plea of not guilty to the charges against him, he
                     would be entitled to a speedy and public trial by a court or jury. The defendant
                     has a right to a jury trial. However, in order that the trial be conducted by the
                     judge sitting without a jury, the defendant, the government and the judge all
                     must agree that the trial be conducted by the judge without a jury.

             b.      If the trial is a jury trial, the jury would be composed of twelve citizens selected
                     at random. The defendant and his attorney would have a say in who the jurors
                     would be by removing prospective jurors for cause where actual bias or other
                     disqualification is shown, or without cause by exercising peremptory
                     challenges. The jury would have to agree unanimously before it could return a
                     verdict of guilty. The Court would instruct the jury that the defendant is
                     presumed innocent until such time, if ever, as the government establishes guilt
                     by competent evidence to the satisfaction of the jury beyond a reasonable doubt.

                                                    8
            Case 2:18-cr-00043-JPS Filed 03/14/19 Page 8 of 15 Document 48
              c.      If the trial is held by the judge without a jury, the judge would find the facts and
                      determine, after hearing all of the evidence, whether or not he was persuaded
                      of defendant's guilt beyond a reasonable doubt.

              d.      At such trial, whether by a judge or a jury, the government would be required
                      to present witnesses and other evidence against the defendant. The defendant
                      would be able to confront witnesses upon whose testimony the government is
                      relying to obtain a conviction and he would have the right to cross-examine
                      those witnesses. In turn the defendant could, but is not obligated to, present
                      witnesses and other evidence on his own behalf. The defendant would be
                      entitled to compulsory process to call witnesses.

              e.      At such trial, defendant would have a privilege against self-incrimination so
                      that he could decline to testify and no inference of guilt could be drawn from
                      his refusal to testify. If defendant desired to do so, he could testify on his own
                      behalf.

      33 .         The defendant acknowledges and understands that by pleading guilty he is waiving

all the rights set forth above. The defendant further acknowledges the fact that his attorney has

explained these rights to him and the consequences of his waiver of these rights. The defendant

further acknowledges that as a part of the guilty plea hearing, the Court may question the defendant

under oath, on the record, and in the presence of counsel about the offense to which the defendant

intends to plead guilty. The defendant further understands that the defendant's answers may later

be used against the defendant in a prosecution for perjury or false statement.

      34.          The defendant acknowledges and understands that he will be adjudicated guilty of

the offense to which he will plead guilty and thereby may be deprived of certain rights, including

but not limited to the right to vote, to hold public office, to serve on a jury, to possess firearms,

and to be employed by a federally insured financial institution.

      3 5.         The defendant knowingly and voluntarily waives all claims he may have based

upon the statute of limitations, the Speedy Trial Act, and the speedy trial provisions of the Sixth

Amendment. The defendant agrees that any delay between the filing of this agreement and the




                                                     9
             Case 2:18-cr-00043-JPS Filed 03/14/19 Page 9 of 15 Document 48
entry of the defendant's guilty plea pursuant to this agreement constitutes excludable time under

the Speedy Trial Act.

      36.      Based on the government's concessions in this agreement, the defendant knowingly

and voluntarily waives his right to appeal his sentence in this case and further waives his right to

challenge his conviction or sentence in any post-conviction proceeding, including but not limited

to a motion pursuant to 28 U.S.C. § 2255. As used in this paragraph, the term "sentence" means

any term of imprisonment, term of supervised release, term of probation, supervised release

condition, fine, forfeiture order, and restitution order. The defendant's waiver of appeal and post-

conviction challenges includes the waiver of any claim that (1) the statute or Sentencing Guidelines

under which the defendant is convicted or sentenced are unconstitutional, and (2) the conduct to

which the defendant has admitted does not fall within the scope of the statute or Sentencing

Guidelines. This waiver does not extend to an appeal or post-conviction motion based on (1) any

punishment in excess of the statutory maximum, (2) the Sentencing Court's reliance on any

constitutionally impermissible factor, such as race, religion, or sex, (3) ineffective assistance of

counsel in connection with the negotiation of the plea agreement or sentencing, or (4) a claim that

the plea agreement was entered involuntarily.

                            Further Civil or Administrative Action

      37.      The defendant acknowledges, understands, and agrees that the defendant has

discussed with his attorney and understands that nothing contained in this agreement, including

any attachment, is meant to limit the rights and authority of the United States of America or any

other state or local government to take further civil, administrative, or regulatory action against

the defendant, including but not limited to any listing and debarment proceedings to restrict rights

and opportunities of the defendant to contract with or receive assistance, loans, and benefits from

United States government agencies.
                                                10
         Case 2:18-cr-00043-JPS Filed 03/14/19 Page 10 of 15 Document 48
                                 MISCELLANEOUS MATTERS

      38.       Pursuant to 18 U.S.C. § 3583(d), the defendant has been advised and understands

the Court shall order as a mandatory condition of supervised release, that the defendant comply

with state sex offender registration requirements. The defendant also has been advised and

understands that under the Sex Offender Registration and Notification Act, a federal law, he must

register and keep the registration current in each of the following jurisdictions: the location of his

residence; the location of his employment; and, if he is a student, the location of his school.

Registration will require that the defendant provide information that includes, name, residence

address, and the names and addresses of any places at which he will be an employee or a student.

The defendant understands that he must update his registration not later than three business days

after any change of name, residence, employment, or student status. The defendant understands

that failure to comply with these obligations may subject him to prosecution for failure to register

under federal law, 18 U.S.C. § 2250, which is punishable by a fine and/or imprisonment.

                                      GENERAL MATTERS

      39.      The parties acknowledge, understand, and agree that this agreement does not

require the government to take, or not to take, any particular position in any post-conviction motion

or appeal.

      40.      The parties acknowledge, understand, and agree that this plea agreement will be

filed and become part of the public record in this case. The parties acknowledge, understand, and

agree that the United States Attorney's office is free to notify any local, state, or federal agency of

the defendant's conviction.

      41.      The defendant understands that pursuant to the Victim and Witness Protection Act,

the Justice for All Act, and regulations promulgated thereto by the Attorney General of the United

States, the victim of a crime may make a statement describing the impact of the offense on the
                                                  11
         Case 2:18-cr-00043-JPS Filed 03/14/19 Page 11 of 15 Document 48
victim and further may make a recommendation regarding the sentence to be imposed. The

defendant acknowledges and understands that comments and recommendations by a victim may

be different from those of the parties to this agreement.

              EFFECT OF DEFENDANT'S BREACH OF PLEA AGREEMENT

       42.        The defendant acknowledges and understands if he violates any term of this

agreement at any time, engages in any further criminal activity prior to sentencing, or fails to

appear for sentencing, this agreement shall become null and void at the discretion of the

government. The defendant further acknowledges and understands that the government's

agreement to dismiss any charge is conditional upon final resolution of this matter. If this plea

agreement is revoked or if the defendant's conviction ultimately is overturned, then the

government retains the right to reinstate any and all dismissed charges and to file any and all

charges which were not filed because of this agreement. The defendant hereby knowingly and

voluntarily waives any defense based on the applicable statute of limitations for any charges filed

against the defendant as a result of his breach of this agreement. The defendant understands,

however, that the government may elect to proceed with the guilty plea and sentencing. If the

defendant and his attorney have signed a proffer letter in connection with this case, then the

defendant further acknowledges and understands that he continues to be subject to the terms of the

proffer letter.

                         VOLUNTARINESS OF DEFENDANT'S PLEA

      43.         The defendant acknowledges, understands, and agrees that he will plead guilty

freely and voluntarily because he is in fact guilty. The defendant further acknowledges and agrees

that no threats, promises, representations, or other inducements have been made, nor agreements

reached, other than those set forth in this agreement, to induce the defendant to plead guilty.



                                                12
         Case 2:18-cr-00043-JPS Filed 03/14/19 Page 12 of 15 Document 48
                                    ACKNOWLEDGMENTS

I am the defendant. I am entering into this plea agreement freely and voluntarily. I am not now on
or under the influence of any drug, medication, alcohol, or other intoxicant or depressant, whether
or not prescribed by a physician, which would impair my ability to understand the terms and
conditions of this agreement. My attorney has reviewed every part of this agreement with me and
has advised me of the implications of the sentencing guidelines. I have discussed all aspects of this
case with my attorney and I am satisfied that my attorney has provided effective assistance of
counsel.



Date:   3 - 13 ---)1(i
                                              BRADLE          TO LEFSON
                                              Defendant


I am the defendant's attorney. I carefully have reviewed every part of this agreement with the
defendant. To my knowledge, my client's decision to enter into this agreement is an informed
and voluntary one.



Date:

                                              Attorney for Defendant


For the United States of America:



Date:    511 uN
                                          ,-'MATTHEW D. KRUEGE
                                              United States Attorney



Date:
                                                                SBERRY
                                                                States Attorney




                                                 13
          Case 2:18-cr-00043-JPS Filed 03/14/19 Page 13 of 15 Document 48
                                       ATTACHMENT A

        CV-1 was thirteen years old when the defendant, Bradley Tollefson, persuaded her to send

him posed nude photos and videos of her masturbating with a hairbrush. On November 5, 2017,

CV-1's grandmother noticed that CV-1 appeared to be talking to an unknown male via Skype on

CV-1's cell phone. CV-1 admitted that she had talked to males online and admitted sending photos

of herself to these men. CV-1's mother reviewed CV-1's cell phone and observed photos and

videos of CV-1 naked and touching herself Investigators forensically examined CV-1's phone.

On it, they found a number of concerning "selfie" style photographs of CV-1, including some of

her holding her shirt up to expose her breasts, and one in which she was inserting her fingers into

her vagina. Some of those pictures constitute child pornography. CV-1 admitted to investigators

that she had created explicit pictures and videos of herself for the men at their request and sent

them to the men via a live video streaming app called Live.me.

       CV-1 told her parents that one of the men who requested pictures from her, and to whom

she sent pictures, identified himself as Chord Bennett. This user was later detei 'lined, based on

subscriber information and IP addresses, to be Tollefson. Pursuant to a subpoena, Live.Me turned

over some of CV-1's account activity around the date the images in question were created. That

activity showed a series of text conversations between CV-1 and Live.Me user, "bennettc." The

chat logs reflect that CV-1 and Tollefson first began communicating with one another on October

16, 2017 in China Standard Time. The majority of their communication on Live.me was on

October 17, 2017 (China Standard Time), however they exchanged messages on a few other

occasions between October 20 and October 28. Their chats opened with the following exchange:

       Tollefson: u r hot r u single

       CV-1: Yes

       Tollefson: age
                                                14
         Case 2:18-cr-00043-JPS Filed 03/14/19 Page 14 of 15 Document 48
        Tollefson: can I see pic u r so hot

        CV-1: 13 and no

       CV-1: So

       Tollefson: that is me

       CV-1: Not seeing it

       Tollefson: only can see it when off your live

       CV-1: Ok

       As the conversation continued, CV-1 asked Tollefson for a "truth or dare." Tollefson

began by requesting photos of CV-1's clothed chest, followed by pictures of her naked breasts.

He also offered to send a photo of himself "under [his] boxers." Tollefson offered CV-1 a castle

(one of the virtual gifts in Live.Me that a user can send to another user) in exchange for photos of

her pedal. ning these dares. When CV-1 initially refused to send a photo of her breasts, Tollefson

replied, "ok bye I'll send castle to this other girl." Moments later, CV-1 replied, "Ok fine," and,

"There happy."

       Tollefson sent CV-1 instructions asking her to take clearer or closer photos.          CV-1

requested "different" dares each time she completed one of Tollefson's requests. Tollefson's

requests because increasingly explicit, such as asking her to take a photo spreading open her vagina

with her fingers, and he continued to offer her virtual gifts available in Live.Me in exchange for

the photos and videos.

       Tollefson also asked CV-1 for videos. He requested a "quick" video of her "fingering"

herself. CV-1 told Tollefson she did not understand what that term meant, so Tollefson explained

it to her. Tollefson also asked then CV-1 to send him a video of her masturbating with a hairbrush.

She replies that she sent two videos. Their conversations on Live.me ended on October 22, 2017,

after Tollefson invited CV-1 to meet him on Skype.
                                                15
         Case 2:18-cr-00043-JPS Filed 03/14/19 Page 15 of 15 Document 48
